            Case 3:20-cv-05251-BHS-MLP Document 54 Filed 09/13/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7

 8   HENRY CASTILLO,

 9                              Plaintiff,                  Case No. C20-5251-BHS-MLP

10          v.                                              ORDER

11   BOBBIE BERKEY, et al.,

12                              Defendants.

13

14          This is a civil rights action brought under 42 U.S.C. § 1983. This matter comes before the

15   Court on Plaintiff’s request for an extension of time to file his amended complaint (“Plaintiff’s

16   Motion”). (Dkt. # 53.) Plaintiff was previously directed by this Court to submit an amended

17   complaint by August 23, 2021. (Dkt. # 52.) Plaintiff now requests a 60-day extension of time due

18   to terminal health issues that will allow him released from the Stafford Creek Corrections Center

19   (“SCCC”) on an “extraordinary medical placement.” (Dkt. # 53 at 1.) Plaintiff notes that he

20   intends to seek legal representation upon his release. (Id.) Plaintiff additionally requests an

21   extension of time due to his limited access to legal resources at the SCCC because of COVID-19

22   restrictions. (Id.) Defendants did not file a response to Plaintiff’s Motion.

23




     ORDER - 1
            Case 3:20-cv-05251-BHS-MLP Document 54 Filed 09/13/21 Page 2 of 2




 1          Based on Plaintiff’s Motion, and Defendants’ lack of opposition, Plaintiff’s Motion (dkt.

 2   # 53) is GRANTED. Plaintiff is directed to file his amended complaint on the forms provided by

 3   the Clerk not later than November 12, 2021. The Clerk shall re-note this matter on the Court’s

 4   calendar to November 12, 2021, for review of Plaintiff’s amended complaint should he chose to

 5   submit one. If Plaintiff fails to file his amended complaint by the date set forth in this Order, the

 6   Court will recommend that this action be dismissed.

 7          The Clerk is directed to send Plaintiff the appropriate forms so that he may file his

 8   amended complaint. The Clerk is further directed to send copies of this Order to Plaintiff and to

 9   the Honorable Benjamin H. Settle.

10          Dated this 13th day of September, 2021.

11

12
                                                            A
13                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23




     ORDER - 2
